Matter of Martin v Zucker (2020 NY Slip Op 06659)





Matter of Martin v Zucker


2020 NY Slip Op 06659


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


990.2 TP 20-00137

[*1]IN THE MATTER OF BERNARD MARTIN, PETITIONER,
vHOWARD ZUCKER, COMMISSIONER, NEW YORK STATE DEPARTMENT OF HEALTH, RESPONDENT. 


NEIGHBORHOOD LEGAL SERVICES, INC., BUFFALO (DIANA C. PROSKE OF COUNSEL), FOR PETITIONER. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Mark A. Montour, J.], entered January 24, 2020) to review a determination of respondent. The determination denied a prior approval request for a Quantum Q6 Edge power wheelchair with power tilt, swing away joystick mount and attendant control on the ground that medical necessity was not established. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 17 and 18, 2020,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court